Case 19-27901   Doc 13   Filed 10/07/19 Entered 10/07/19 10:33:31   Desc Main
                           Document     Page 1 of 6
Case 19-27901   Doc 13   Filed 10/07/19 Entered 10/07/19 10:33:31   Desc Main
                           Document     Page 2 of 6
Case 19-27901   Doc 13   Filed 10/07/19 Entered 10/07/19 10:33:31   Desc Main
                           Document     Page 3 of 6
Case 19-27901   Doc 13   Filed 10/07/19 Entered 10/07/19 10:33:31   Desc Main
                           Document     Page 4 of 6
Case 19-27901   Doc 13   Filed 10/07/19 Entered 10/07/19 10:33:31   Desc Main
                           Document     Page 5 of 6
Case 19-27901   Doc 13   Filed 10/07/19 Entered 10/07/19 10:33:31   Desc Main
                           Document     Page 6 of 6
